Order entered May 12, 2021




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00061-CR

                     THE STATE OF TEXAS, Appellant

                                     V.

                      JACKSON CONATSER, Appellee

                On Appeal from the County Court at Law No. 1
                           Grayson County, Texas
                     Trial Court Cause No. 2020-1-0354

                                  ORDER

     Before the Court is appellee’s May 7, 2021 second motion for an extension

of time to file his brief. We GRANT the motion and ORDER the brief filed by

May 17, 2021.


                                          /s/   ERIN A. NOWELL
                                                JUSTICE